



Exhibit 10.2
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (this “Agreement”) is dated as of June 5th,
2019 by and between Axonics Modulation Technologies, Inc., a Delaware
corporation (the “Company”), and Raymond W. Cohen (“Executive”).
WHEREAS, Executive currently serves as Chief Executive Officer and a director of
the Company pursuant to an Executive Employment Agreement dated May 22, 2014,
with a term scheduled to end on July 1, 2019 (the “Original Employment
Agreement”);
WHEREAS, the Company and Executive desire to continue Executive’s employment
with the Company following the end of the term of the Original Employment
Agreement in accordance with the terms of this Agreement; and
WHEREAS, upon execution, this Agreement shall supersede and replace in its
entirety the Original Employment Agreement, which shall no longer be of any
force or effect.
NOW, THEREFORE, in consideration of the premises and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.
DEFINED TERMS. Exhibit A to this Agreement sets forth defined terms for purposes
of this Agreement.

2.
EMPLOYMENT/TERM. The Company hereby employs Executive to perform the duties and
responsibilities set forth below under Section 3 of this Agreement, and
Executive hereby accepts such employment, in each case on the terms and
conditions set forth in this Agreement. This Agreement shall commence on the
Effective Date and remain in effect for five (5) years, unless earlier
terminated pursuant to Section 5 of this Agreement (the “Term”).

3.
POSITION AND DUTIES.

a.
Description of Executive’s Position, Duties, Authorities, and Responsibilities.
Executive shall serve as the Chief Executive Officer and a director of the
Company, subject to the direction of the Board. In such capacity, Executive
shall (i) report to the Board, (ii) devote Executive’s full professional time
and attention, best efforts, energy and skills to the services required of
Executive as an employee of the Company, except for paid time off taken in
accordance with the Company’s policies and practices, and subject to the
Company’s policies pertaining to reasonable periods of absence due to sickness,
personal injury or other disability; (iii) use Executive’s best efforts to
promote the interests of the Company; (iv) comply with all applicable
governmental laws, rules and regulations and with all of the Company’s policies,
rules and regulations applicable to employees of the Company; (v) participate
in, and comply with all Company directives regarding, workplace investigations;
and (vi) discharge Executive’s responsibilities in a diligent and faithful
manner, consistent with sound business practices and in accordance with the
Board’s directives.

b.
Outside Boards. It is acknowledged that Executive currently serves on two public
company boards; Spectrum Pharmaceuticals, Inc. (NASDAQ: SPPI) and BioLife
Solutions, Inc. NASDAQ: BLFS). In the event that Executive wishes to join any
additional boards, Executive shall obtain the prior written consent of the
Board. This Section 3.b shall not be construed as preventing Executive from
serving on any civic or charitable boards or committees; provided that in no
event shall any such service or business activity require substantial services
by Executive such that it would interfere with the performance of Executive’s
duties hereunder or cause a conflict of interest to the interests of the
Company.





--------------------------------------------------------------------------------





4.
COMPENSATION AND BENEFITS.

a.
Base Salary. As of the Effective Date, Executive’s Base Salary shall be five
hundred thousand dollars ($500,000) per year payable in periodic installments in
accordance with the Company’s regular payroll practices as in effect from time
to time. The Board or a duly authorized committee thereof will review the Base
Salary on an annual basis and may increase the Base Salary from time to time
based on merit or such other considerations as the Board or a duly authorized
committee thereof may deem appropriate.

b.
Bonus. Executive shall be eligible to receive an annual cash bonus in an amount
up to seventy percent (70%) of Executive’s Base Salary for the calendar year for
which the annual cash bonus is being paid, as determined in the discretion of
the Board or a duly authorized committee thereof, based on the performance of
the Company and Executive relative to performance objectives or other metrics as
the Board or a duly authorized committee thereof may deem appropriate. The Board
shall establish performance objectives or other metrics within 90 days after the
beginning of each new calendar year.

c.
Benefits and Vacation. Executive shall be eligible to participate in and receive
the benefits under any deferred compensation plan, health, life, accident and
disability insurance plans or programs, and any other employee benefit or fringe
benefit plans or arrangements that the Company makes available generally to
other senior executives of the Company, pursuant to the provisions of such
plans, programs or arrangements as in effect from time to time. Executive shall
be entitled to four week’s paid vacation and additional sick days in accordance
with the policies of the Company for its employees generally, as in effect from
time to time.

d.
Equity Incentive Compensation. Executive shall be eligible to receive grants, at
the discretion of the Board or a duly authorized committee thereof, under any
long-term equity-based incentive compensation plans established or maintained by
the Company for its senior executive officers, in each case subject to the terms
and conditions of the applicable plans and award documents with respect to such
grants.

e.
Expenses. The Company shall pay or reimburse Executive for all reasonable,
ordinary and necessary business expenses incurred or paid by Executive during
the Term in the performance of Executive’s services under this Agreement in
accordance with the applicable policies and procedures of the Company as in
effect from time to time, upon the presentation of proper expense statements or
such other supporting documentation as the Company may reasonably require.

f.
Auto Allowance. Company shall pay an automotive allowance of one thousand two
hundred ($1,250) per month.

5.
TERMINATION OF EMPLOYMENT.

a.
General. Executive’s employment may be terminated by either party at any time
and for any reason; and upon termination of Executive’s employment, the Term
shall end.

b.
Resignation without Good Reason. Executive may resign from employment with the
Company without Good Reason by providing the Company with at least 60 days’
advance written notice. During the Resignation Notice Period, the Company, in
its sole discretion, may elect to accelerate Executive’s date of termination of
employment, it being understood that any such termination shall still be treated
as a voluntary resignation without Good Reason for purposes of this Agreement.
Even if Executive’s date of termination is accelerated, Executive shall be paid
Executive’s Base Salary, and shall receive Benefits capable of being provided to
persons who are not actively employed by the Company, as if Executive had worked
through the end of the Resignation Notice Period. The Company reserves the right
to require Executive not to be in the offices of the Company or any of its
affiliates and/or not to undertake all or any of Executive’s duties and/or not
to contact clients, colleagues or advisors of the Company or any of its
affiliates during all or part of the Resignation Notice Period. During the





--------------------------------------------------------------------------------





Resignation Notice Period, Executive’s terms and conditions of service and
duties of loyalty and confidentiality to the Company shall remain in full force
and effect and, during any such Resignation Notice Period, Executive shall
continue to perform as an employee in compliance with the terms of this
Agreement and all other agreements applicable to Executive with respect to
Executive’s service with the Company or any of its affiliates.
c.
Death. Executive’s employment hereunder shall terminate automatically on the
date of Executive’s death.

d.
Disability. At the option of the Company, Executive’s employment hereunder may
be terminated immediately upon Disability.

e.
Termination for Cause. Notwithstanding any other provision of this Agreement,
the Company may, at any time, immediately terminate Executive’s employment for
Cause. The Company’s lack of immediate action with respect to conduct of
Executive that would constitute Cause hereunder shall not preclude the Company
from taking later action on such act or taking action with respect to another
such act committed by Executive.

f.
Termination Without Cause. The Company may, at any time, immediately terminate
Executive’s employment without Cause.

6.
COMPENSATION UPON TERMINATION (OTHER THAN A CHANGE IN CONTROL TERMINATION).
Following any termination of Executive’s employment, the obligations of the
Company to pay or provide Executive with compensation and benefits under Section
4 shall immediately cease, and the Company shall have no further obligations to
Executive under this Agreement, except to provide (i) the Accrued Obligations,
(ii) any additional amounts specifically provided by this Section 6, subject to
the applicable terms and conditions of this Section 6, and (iii) any other
amounts otherwise required by law.

a.
Death or Disability. If, during the Term, Executive’s employment is terminated
(x) by reason of Executive’s death or (y) by the Company for Disability, in
addition to the Accrued Obligations, Executive shall receive the following
compensation:

i.
The Company shall pay to Executive (or to Executive’s estate or designated
beneficiary in the event of Executive’s death) a lump sum amount equal to (A)
one (1) year of Base Salary in effect as of the Termination Date, plus (B) the
annual bonus earned based on performance for the year immediately preceding the
year in which the Termination Date occurs, to the extent such bonus had not been
paid as of the Termination Date, plus (C) if the Termination Date occurs during
the second, third or fourth quarter of a year, the Pro-Rata Bonus for that year.
Such payment shall be made in a single cash payment on the Cash Severance
Commencement Date, provided that on or before the Cash Severance Commencement
Date, Executive has executed, and delivered a general waiver and release
agreement in the form of Exhibit B, attached, or in a form and with substance
satisfactory to the Company, that is no longer subject to revocation. If
Executive is unable to execute and deliver such waiver and release agreement due
to death or Disability, then the waiver and release agreement shall be executed
and delivered by an authorized agent or representative of Executive and/or
Executive’s estate.

ii.
As to any outstanding, unvested Equity Incentive Compensation awards on the
Termination Date that are not Performance-Based Awards, except to the extent
that the applicable award agreement or equity compensation plan provides for
better treatment and notwithstanding the terms of any applicable award
agreements entered into after the Effective Date (unless such award agreements
expressly reference this Agreement), Executive shall immediately vest in such
award. For any such awards that are Performance-Based Awards, vesting shall be
based on the terms of the applicable equity compensation





--------------------------------------------------------------------------------





plan and award agreement in accordance with Section 6.d. Vested stock options
shall remain exercisable during the periods provided in the applicable plan and
award agreement.
b.
For Cause or Without Good Reason. If, during the Term, Executive’s employment is
terminated (i) by the Company for Cause or (ii) by Executive for any reason
other than for Good Reason, the Company shall pay to Executive the Accrued
Obligations.

c.
Without Cause or for Good Reason (Other than a Change in Control Termination).
If, during the Term, Executive’s employment with the Company terminates by
reason of a Qualifying Termination (other than a Change in Control Termination),
in addition to the Accrued Obligations, Executive shall receive the following
compensation:

i.
Executive shall receive cash severance in an amount equal to the sum of (A) one
(1) year of Base Salary as in effect on the Termination Date plus (B) the amount
of the prior-year annual bonus. Such payment shall be made in a single cash
payment on the Cash Severance Commencement Date.

ii.
Executive shall be paid the annual bonus earned based on performance for the
year immediately preceding the year in which the Termination Date occurs, to the
extent such bonus had not been paid as of the Termination Date. Such bonus shall
be paid at the same time bonuses are paid to other employees.

iii.
If the Termination Date occurs during the second, third or fourth quarter of a
year, Executive shall be paid the Pro-Rata Bonus for that year, made in a single
cash payment on the Cash Severance Commencement Date.

iv.
Executive shall be paid an amount equal to twelve (12) months of COBRA premiums
based on the terms of Company’s group health plan and Executive’s coverage under
such plan as of the Termination Date (regardless of any COBRA election actually
made by Executive or the actual COBRA coverage period under the Company’s group
health plan), payable in a single cash payment on the Cash Severance
Commencement Date.

v.
As to any outstanding, unvested Equity Incentive Compensation awards on the
Termination Date, except to the extent that the applicable award agreement or
equity compensation plan provides for better treatment and notwithstanding the
terms of any applicable award agreements entered after the Effective Date
(unless such award agreements expressly reference this Agreement), (A) for any
such awards that are not Performance-Based Awards, Executive shall vest on the
Cash Severance Payment Date in the portion of the award that was otherwise
scheduled to vest within 12 months following the Termination Date; and (B) for
any such awards that are Performance-Based Awards, the award shall vest at the
end of the applicable performance period based on actual performance results and
prorated for the portion of the performance period worked through the
Termination Date.

All payments under clauses (i) - (v) of this Section 6.c. are conditioned on (A)
Executive, on or before the Cash Severance Commencement Date, having executed
and delivered a general waiver and release agreement in the form of Exhibit B,
attached, or in a form and with substance satisfactory to the Company, that is
no longer subject to revocation, and (B) Executive’s compliance with all
applicable post-employment covenants with the Company, including those set forth
in Section 8 of this Agreement.
d.
Equity Incentive Compensation. Except as otherwise expressly provided herein,
upon termination of Executive’s employment during the Term, any outstanding
Equity Incentive Compensation awards shall be forfeited or vest





--------------------------------------------------------------------------------





in accordance with the terms of the applicable plan and award agreement, and
shall be subject to such other terms and conditions of such plan and award
agreement that may apply as a result of such termination.
e.
Benefits. Notwithstanding anything in this Section 6 to the contrary, the
Benefits to which Executive is entitled upon or by reason of the termination of
Executive’s employment with the Company shall be subject to, and shall be
governed by, the terms and conditions of the applicable plans, programs and
arrangements maintained by the Company with respect to such Benefits. Nothing in
this Agreement shall be construed to be a waiver by the Executive of any
benefits accrued for or due to the Executive under any employee benefit plan (as
such term is defined in the Employee Retirement Income Security Act of 1974, as
amended) maintained by the Company, if any, except that the Executive shall not
be entitled to any severance benefits pursuant to any severance plan or program
of the Company other than as provided herein.

f.
D&O Insurance, and Indemnification. Through at least the sixth anniversary of
the Termination Date, the Company shall maintain coverage for the Executive as a
named insured on all directors’ and officers’ insurance maintained by the
Company for the benefit of its directors and officers on at least the same basis
as all other covered individuals and provide the Executive with at least the
same corporate indemnification as it provides to other senior executives.

g.
Expiration of Term. Notwithstanding anything in this Section 6 to the contrary,
the expiration of the Term by itself shall not entitle Executive to receipt of
any payments under this Section 6.



7.
CHANGE IN CONTROL.



a.
Treatment of Equity Incentive Compensation. As to any outstanding, unvested
Equity Incentive Compensation awards immediately before a Change in Control,
except to the extent that the applicable award agreement or equity compensation
plan provides for better treatment and notwithstanding the terms of any
applicable award agreements entered after the Effective Date (unless such award
agreements expressly reference this Agreement):

i.
For any such awards that are not Performance-Based Awards, (A) the awards shall
vest in full immediately upon the Change in Control, and (B) any vested stock
options shall remain exercisable during the periods provided in the applicable
plans and award agreement.

ii.
For any such awards that are Performance-Based Awards, the award shall be fully
vested based on the greater of (A) assumed target performance or (B) performance
as determined by the Board immediately before the Change in Control.

b.
Change in Control Severance. If, during the Term, Executive’s employment with
the Company terminates by reason of a Change in Control Termination, in addition
to the Accrued Obligations, Executive shall receive the following compensation:

i.
Executive shall receive cash severance in an amount equal to the sum of (A) two
(2) years of Base Salary as in effect on the Termination Date plus (B) the
amount of the prior-year annual bonus. Such amount shall be payable in a single
cash payment on the Cash Severance Commencement Date.

ii.
Executive shall be paid the annual bonus earned based on performance for the
year immediately preceding the year in which the Termination Date occurs, to the
extent such bonus had not been paid as of the Termination Date. Such bonus shall
be paid at the same time bonuses are paid to other employees.

iii.
Executive shall be paid the Pro-Rata Bonus in a single cash payment on the Cash
Severance Commencement Date.





--------------------------------------------------------------------------------





iv.
Executive shall be paid an amount equal to 18 months of COBRA premiums based on
the terms of Company’s group health plan and Executive’s coverage under such
plan as of the Termination Date (regardless of any COBRA election actually made
by Executive or the actual COBRA coverage period under the Company’s group
health plan), payable in a single cash payment on the Cash Severance
Commencement Date.

All payments under clauses (i) - (iv) of this Section 7.b. are conditioned on
(A) Executive, on or before the Cash Severance Commencement Date, having
executed and delivered a general waiver and release agreement in the form of
Exhibit B, attached, or in a form and with substance satisfactory to the
Company, that is no longer subject to revocation, and (B) Executive’s compliance
with all applicable post-employment covenants with the Company, including those
set forth in Section 8 of this Agreement. For avoidance of doubt, if amounts are
payable to Executive under this Section 7.b, no amounts shall be payable to
Executive under Section 6.c.
8.
NONSOLICITATION COVENANT. Executive agrees that Executive shall not directly or
indirectly during the Term and for one (1) year after termination of Executive’s
employment, either alone or through or in conjunction with any other person or
entity employ, solicit, induce, or recruit, any person employed by any member of
the Company Group at any time within the one (1) year period immediately
preceding such employment, solicitation, inducement or recruitment.



9.
ADJUSTMENTS TO PAYMENTS. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company to Executive or for Executive’s benefit (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise) (the “Payments”) would be subject to the excise tax
imposed by Section 4999 (or any successor provisions) of the Code, or any
interest or penalty is incurred by Executive with respect to such excise tax
(such excise tax, together with any such interest and penalties, is hereinafter
collectively referred to as the “Excise Tax”), then the Payments shall be
reduced (but not below zero) if and to the extent that such reduction would
result in Executive retaining a larger amount, on an after-tax basis (taking
into account federal, state and local income taxes and the imposition of the
Excise Tax), than if Executive received all of the Payments. The Company shall
reduce or eliminate the Payments, by first reducing or eliminating the portion
of the Payments which are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the determination.
All determinations required to be made under this Section, including whether and
when an adjustment to any Payments is required and, if applicable, which
Payments are to be so adjusted, shall be made by an independent accounting firm
selected by the Company from among the four (4) largest accounting firms in the
United States or any nationally recognized financial planning and benefits
consulting company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and to Executive within fifteen (15)
business days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company. In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. If the Accounting Firm determines that no Excise Tax is
payable by Executive, it shall furnish Executive with a written opinion that
failure to report the Excise Tax on Executive's





--------------------------------------------------------------------------------





applicable federal income tax return would not result in the imposition of a
negligence or similar penalty. Any determination by the Accounting Firm shall be
binding upon the Company and Executive.


10.
COOPERATION. Upon the receipt of reasonable notice from the Company (including
outside counsel), Executive agrees that while employed by the Company and
thereafter, Executive will respond and provide information with regard to
matters in which Executive has knowledge as a result of Executive’s employment
with the Company, and will provide reasonable assistance to the Company, its
affiliates and their respective representatives in defense of all claims that
may be made against the Company or its affiliates, and will assist the Company
and its affiliates in the prosecution of all claims that may be made by the
Company or its affiliates, to the extent that such claims may relate to the
period of Executive’s employment with the Company. Executive agrees to promptly
inform the Company if Executive becomes aware of any lawsuit involving such
claims that may be filed or threatened against the Company or its affiliates.
Executive also agrees to promptly inform the Company (to the extent that
Executive is legally permitted to do so) if Executive is asked to assist in any
investigation of the Company or its affiliates (or their actions), regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
its affiliates with respect to such investigation, and shall not provide such
assistance unless legally required. Upon presentation of appropriate
documentation, the Company shall pay or reimburse Executive for all reasonable
out-of-pocket travel, duplicating or telephonic expenses incurred by Executive
in complying with this Section 10. For the first five hours of cooperation in
any calendar month during the period of cooperation, Executive shall provide the
specified cooperation services without hourly reimbursement. For each hour of
cooperation or part thereof after five hours, in any calendar month, Company
shall reimburse Executive at the hourly rate determined by this fraction: (final
Base Salary / 2,080 hours).

11.
ARBITRATION. The parties hereby agree to submit all disputes, claims and
controversies (“Claims”) between the parties or related to or arising out of
their employment relationship by and between the Company and Executive to final,
binding arbitration to the fullest extent permitted by law. The Federal
Arbitration Act., 9 U.S.C. § 1 et seq., shall govern the interpretation and
enforcement of this Section 11. The court and not the arbitrator will determine
matters of enforceability of this Section 11.

a.
Statute of Limitations. The statutory limitations period applicable to a Claim
asserted in a civil action shall apply to any such Claim asserted in any
arbitration proceeding under this Section 11. Arbitration is commenced for
limitations purposes by submitting the matter to the arbitral forum.

b.
Individual Basis. All Claims that are subject to arbitration under this Section
11 must and will take place on an individual basis only.

c.
Venue. Binding arbitration under this Section 11 shall be conducted in
California unless required by law to be conducted elsewhere, in which case it
shall be conducted where required by law.

d.
Applicable Rules. The arbitration proceeding, including discovery, shall be
conducted in accordance with the Federal Arbitration Act, the JAMS Policy on
Employment Arbitration Minimum Standards and the JAMS Employment Arbitration
Rules and Procedures then in effect (the “JAMS Rules”). Executive understands
that if Executive wishes to receive a copy of the JAMS Rules currently in
effect, Executive may inform the Company in writing, and the Company will
provide them to Executive before Executive executes this Agreement. Executive
also understand that JAMS Rules are available online at
http://www.jamsadr.com/rules-employment-arbitration/.

e.
Arbitrator Selection. The arbitration shall be conducted before a neutral
arbitrator selected by all parties in accordance with JAMS Rules.





--------------------------------------------------------------------------------





f.
Cost Allocation. If required by applicable law, the Company shall pay all
additional costs peculiar to the arbitration to the extent such costs would not
otherwise be incurred in a court proceeding (for instance, the Company shall pay
the arbitrator’s fees, and the JAMS administration and filing fees, to the
extent such fees exceed court filing fees).

g.
Attorneys’ Fees and Costs. Each party shall pay such party’s own costs and
attorneys’ fees except that the arbitrator shall award costs and attorneys’ fees
to the prevailing party.

h.
Written Decision. The arbitrator shall follow applicable substantive law and,
within 30 days after the conclusion of the arbitration, issue a written opinion
setting forth the factual and legal bases for his or her decision.

i.
Acknowledgement. EXECUTIVE UNDERSTANDS THAT EXECUTIVE IS GIVING UP EXECUTIVE’S
RIGHT TO A JURY TRIAL BY ENTERING INTO THIS AGREEMENT. EXECUTIVE UNDERSTANDS
THAT EXECUTIVE IS GIVING UP EXECUTIVE’S RIGHT TO COMMENCE OR PARTICIPATE IN A
CLASS OR COLLECTIVE ACTION AND INSTEAD AGREES TO ARBITRATE ANY
EMPLOYMENT-RELATED DISPUTE ON AN INDIVIDUAL BASIS ONLY TO THE MAXIMUM EXTENT
PERMITTED BY LAW.

12.
CODE SECTION 409A.

a.
This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), including the
exceptions thereto, and shall be construed and administered in accordance with
such intent. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each separate payment or installment payment provided under this
Agreement shall be treated as a separate payment. Any payments to be made under
this Agreement in connection with a termination of employment shall only be made
if such termination of employment constitutes a “separation from service” under
Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by Executive on account of non-compliance with Section 409A.

b.
Notwithstanding any other provision of this Agreement, if at the time of
Executive’s termination of employment, Executive is a “specified employee,”
determined in accordance with Section 409A, any payments and benefits provided
under this Agreement that constitute “nonqualified deferred compensation”
subject to Section 409A that are provided to Executive on account of Executive’s
separation from service shall not be paid until the first payroll date to occur
following the six-month anniversary of Executive’s termination date (“Specified
Employee Payment Date”). The aggregate amount of any payments that would
otherwise have been made during such six-month period shall be paid in a lump
sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.
If Executive dies before the Specified Employee Payment Date, any delayed
payments shall be paid to Executive’s estate in a lump sum within one week of
Executive’s death.

c.
To the extent required by Section 409A, each reimbursement or in-kind benefit
provided under this Agreement shall be provided in accordance with the
following: (i) the amount of expenses eligible for reimbursement, or





--------------------------------------------------------------------------------





in-kind benefits provided, during each calendar year cannot affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (ii) any reimbursement of an eligible expense shall be paid to
Executive on or before the last day of the calendar year following the calendar
year in which the expense was incurred; and (iii) any right to reimbursements or
in-kind benefits under this Agreement shall not be subject to liquidation or
exchange for another benefit. Any tax gross-up payments provided under this
Agreement shall be paid to Executive on or before December 31 of the calendar
year immediately following the calendar year in which Executive remits the
related taxes.
d.
Whenever in this Agreement a payment or benefit is conditioned on Executive’s
execution of a release of claims, such release must be executed, and all
revocation periods shall have expired within 60 days after the Termination Date;
failing which such payment or benefit shall be forfeited. If such payment or
benefit constitutes “nonqualified deferred compensation” subject to Section
409A, and if such 60-day period begins in one calendar year and ends in the next
calendar year, the payment or benefit shall not be made or commence before the
second such calendar year, even if the release becomes irrevocable in the first
such calendar year.

13.
GENERAL PROVISIONS.

a.
Notices. All notices, requests, demands, statements, reports and other
communications provided for by this Agreement shall be in writing (email being
sufficient) and shall be sent by (i) certified mail, return receipt requested,
postage prepaid, (ii) nationally recognized overnight delivery service, (iii)
personal delivery or (iv) email. A notice shall be deemed to be given (x) if
notice is delivered by certified mail or nationally recognized overnight
delivery service, on the business day following the date of its mailing, (y) if
such notice is delivered personally, upon delivery, or (z) if such notice is
sent by email, upon sending. Each party may change such party’s address for
notices by giving notice in accordance herewith. All notices shall be addressed
and mailed or delivered to the following addresses:



If to the COMPANY:
 
Attn: Chairman of the Board
Axonics Modulation Technologies, Inc.
26 Technology Drive
Irvine, CA 92618
 
 
If to EXECUTIVE:
 
Raymond W. Cohen
 
 
 

b.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, representations and understandings (whether written or oral) of the
parties with respect to the subject matter hereof, including the Original
Employment Agreement, and any other agreement between Executive and the Company
or any of its affiliates and subsidiaries.

c.
Modification and Waiver. No amendment or variation of the terms of this
Agreement shall be valid unless made in writing and signed by Executive and a
duly authorized representative of the Company (other than Executive).





--------------------------------------------------------------------------------





A waiver of any term or condition of this Agreement shall not be construed as a
general waiver by the Company. If one or more provisions of this Agreement are
held to be illegal or unenforceable under applicable law, such illegal or
unenforceable provision(s) shall be limited or excluded from this Agreement to
the minimum extent required so that this Agreement shall otherwise remain in
full force and effect and enforceable in accordance with its terms.
d.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to its conflict
of law principles, and any dispute in the meaning, effect or validity of this
Agreement shall be resolved in accordance with the laws of the State of
California.

e.
Assignment; Binding Effect. This Agreement is fully assignable and transferable
by the Company, but any purported assignment or transfer by Executive is void.
It is hereby agreed that Executive’s rights and obligations under this Agreement
are personal and not assignable by Executive. This Agreement shall be binding
upon and inure to the benefit of the heirs, legal representatives, successors
and permitted assigns of the parties. EXECUTIVE HAS READ THIS AGREEMENT
CAREFULLY AND UNDERSTANDS AND ACCEPTS THE OBLIGATIONS WHICH IT IMPOSES UPON
EXECUTIVE WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS HAVE BEEN MADE TO
EXECUTIVE TO INDUCE EXECUTIVE TO SIGN THIS AGREEMENT. EXECUTIVE SIGNS THIS
AGREEMENT VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT THE
COMPANY WILL RETAIN ONE COUNTERPART AND THE OTHER COUNTERPART WILL BE RETAINED
BY EXECUTIVE.

f.
Injunctive Relief. Executive agrees that any breach of this Agreement will cause
irreparable harm to the Company for which damages would not be an adequate
remedy, and, therefore, to the fullest extent permitted by applicable law, the
Company will be entitled to injunctive relief with respect thereto in addition
to any other remedies and without any requirement to post bond.

g.
Survival. This Agreement shall terminate upon the expiration of the Term;
provided that the provisions of Section 1 and Sections 6 through 13 shall
survive termination of this Agreement and termination of Executive’s employment
regardless of the reason for such termination.

h.
Withholding. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to applicable law.



[Signature page follows]




--------------------------------------------------------------------------------






In witness whereof, the parties have executed this Agreement as of the date
first above written.


COMPANY:
 
 
Axonics Modulation Technologies, Inc.
 
 
 
 
By:
/s/ Raphael Wisniewski
 
Raphael Wisniewski
 
Chairman, Board of Directors
 
 
 
 
EXECUTIVE:
 
/s/ Raymond W. Cohen
Raymond W. Cohen
 
 



Signature Page to Executive Employment Agreement

--------------------------------------------------------------------------------






EXHIBIT A
For purposes of interpreting the Agreement, the following definitions shall
apply:
“Accrued Obligations” means, in connection with Executive’s termination of
employment with the Company for any reason, (i) any unpaid Base Salary accrued
through the Termination Date, payable as soon as practicable (not more than 30
days) after the Termination Date, and (ii) any unpaid Benefits accrued through
the Termination Date to which Executive is entitled under any plans, programs or
arrangements applicable to terminated employees in which Executive participates,
payable in accordance with the terms of such plans, programs or arrangements.
“Base Salary” means Executive’s annual rate of base salary from the Company as
provided in Section 4.a (including any permitted adjustments to the annual rate
of base salary during the Term as provided by Section 4.a).
“Benefits” means the employee benefits provided to Executive by the Company
under the provisions of Section 4.c.
“Board” means the Board of Directors of the Company.
“Cash Severance Commencement Date” means the 60th day after the Termination
Date.    
“Cause” means the occurrence of any of the following by Executive: (i) fraud,
misappropriation, embezzlement or acts of similar dishonesty; (ii) conviction
of, or plea of nolo contendere to, a felony; (iii) excessive use of alcohol or
illegal use of drugs in the workplace; (iv) gross negligence or intentional or
willful misconduct by Executive in the performance of Executive’s duties; (v)
breach of Executive’s duty of loyalty to the Company or diversion or usurpation
of corporate opportunities properly belonging to the Company; (vi) the knowing
breach of the Company’s confidentiality agreement to which the Executive is a
party to; or (vii) violation of any material provision of this Agreement or any
other material provision of any other agreement between Executive and the
Company.
“Change in Control” means a “Change in Control” as defined under the Axonics
Modulation Technologies, Inc. 2018 Omnibus Incentive Plan.
“Change in Control Protected Period” means the period commencing on the date of
a Change in Control and ending on first anniversary of the date of the Change in
Control.
“Change in Control Termination” means a Qualifying Termination that occurs
during the Change in Control Protected Period.
“Disability” means any physical or mental illness, impairment or incapacity
which, in the good faith determination of the Board, has prevented Executive
from performing the essential functions of Executive’s position hereunder for a
period of 90 or more consecutive days (or for shorter periods totaling 120 days)
during any period of 12 consecutive months, consistent with applicable law.
“Effective Date” means July 1, 2019, the effective date of this Agreement and
the first day of the Term.
“Equity Incentive Compensation” means the equity compensation awards provided to
Executive by the Company under Section 4.d.
“Good Reason” means the occurrence of any of the following events, without the
express consent of Executive, (i) a material diminution in Executive’s Base
Salary, or (ii) a material diminution in Executive’s title, position, duties,
authorities or responsibilities (other than temporarily while physically or
mentally incapacitated or as required by applicable law). In order for Executive
to terminate Executive’s employment for Good Reason, (x) Executive must furnish
written notice to the Company




--------------------------------------------------------------------------------





setting forth the facts and circumstances claimed to provide a basis for such
resignation within 30 days following the occurrence of such facts and
circumstances, (y) the Company shall have 30 days after its receipt of such
written notice to cure such facts and circumstances in all material respects
(and if so cured, then Executive shall not be permitted to resign for Good
Reason in respect thereof), and (z) Executive must actually terminate
Executive’s employment within 30 days following the expiration of the Company’s
cure period set forth above.
“Performance-Based Award” means an option, restricted stock or other Equity
Incentive Compensation award that vests based on performance-based criteria.
“Pro-Rata Bonus” means an amount determined as of Executive’s Termination Date
as follows: (i) if Executive’s termination of employment is due to Executive’s
death or Disability or by reason of a Qualifying Termination that is not a
Change in Control Termination, the Pro-Rata Bonus shall equal the actual annual
cash bonus earned based on performance through the Termination Date as
determined by the Board, multiplied by the Pro-Rata Fraction, payable in a lump
sum at the time specified in Section 6.a or Section 6.c (as applicable); and
(ii) if Executive’s termination of employment is due to a Change in Control
Termination, the Pro-Rata Bonus shall equal the target annual cash bonus for the
year in which the Termination Date occurs, multiplied by the Pro-Rata Fraction,
and payable in a lump sum at the time specified in Section 7.b.
“Pro-Rata Fraction” means a fraction, the numerator of which is the number of
days in the calendar year through Executive’s Termination Date and the
denominator of which is 365.
“Qualifying Termination” means a termination of Executive’s employment with the
Company during the Term either (i) by the Company other than for Cause, or (ii)
by Executive with Good Reason.
“Resignation Notice Period” means the period, not less than 60 days, between the
date Executive provides the Company with written notice of his intent to resign
from employment with the Company and the intended effective date of such
resignation.
“Termination Date” means the date of Executive’s termination of employment with
the Company as determined under this Agreement.




--------------------------------------------------------------------------------





EXHIBIT B
GENERAL RELEASE
I, _____________ in consideration of and subject to the performance by Axonics
Modulation Technologies, Inc. (together with its subsidiaries and successors,
the “Company”), of its obligations under the Executive Employment Agreement
dated as of ____________, 2019 (the “Agreement”), do hereby release and forever
discharge as of the date hereof the Company and its respective affiliates,
subsidiaries and direct or indirect parent entities and all present, former and
future directors, officers, agents, representatives, employees, successors and
assigns of the Company and/or its respective affiliates, subsidiaries and direct
or indirect parent entities (collectively, the “Released Parties”) to the extent
provided below (this “General Release”). The Released Parties are intended to be
third-party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder. Terms used herein but not
otherwise defined shall have the meanings given to them in the Agreement.
1.    I understand that any payments or benefits paid or granted to me under the
Agreement represent, in part, consideration for signing this General Release and
are not salary, wages or benefits to which I was already entitled. I understand
and agree that I will not receive certain of the payments and benefits specified
in the Agreement unless I execute this General Release and do not revoke this
General Release within the time period permitted hereafter. Such payments and
benefits will not be considered compensation for purposes of any employee
benefit plan, program, policy or arrangement maintained or hereafter established
by the Company or its affiliates.
2.    Except as provided in paragraphs 4 and 5 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date that
this General Release becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Americans with Disabilities Act
Amendments Act of 2008; the Family and Medical Leave Act of 1993; the Labor
Management Relations Act; the Worker Adjustment Retraining and Notification Act;
the Employee Retirement Income Security Act of 1974; the Sarbanes-Oxley Act of
2002; the California Worker Adjustment Retraining and Notification Act; the
California Fair Employment and Housing Act; the California Labor Code; the
California Family Rights Act; the California Industrial Welfare Commission Wage
Orders; the California Constitution; the California Government Code; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance, as well as any amendments to any of the foregoing; or under any
public policy, contract or tort, or under common law; or arising under any
policies, practices or procedures of the Company; or any claim for wrongful
discharge, breach of contract, infliction of emotional distress, defamation; or
any claim for costs, fees, or other expenses, including attorneys’ fees incurred
in these matters) (all of the foregoing collectively referred to herein as the
“Claims”).




--------------------------------------------------------------------------------





3.    I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 2 above.
4.    I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).
5.    I agree that I hereby waive all rights to sue or obtain equitable,
remedial or punitive relief from any or all Released Parties of any kind
whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief.
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding. Additionally, I am
not waiving (i) any right to the severance benefits to which I am entitled under
the Agreement, (ii) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s
organizational documents or otherwise, (iii) claims under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, (iv) claims related to
reimbursement of ordinary and reasonable business expenses in accordance with
the Company’s policies in effect from time to time, and (v) claims relating to
any outstanding equity-based award on the date of termination in accordance with
the terms thereof.
6.    In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.
7.    I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.
8.    I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.
9.    Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self regulatory organization or any governmental entity. In addition, nothing in
this General Release prevents disclosure of information permitted under
applicable law regarding an act of sexual assault, an act of sexual harassment,
an act of workplace harassment or discrimination based on sex, or failure to
prevent




--------------------------------------------------------------------------------





an act of workplace harassment or discrimination based on sex or an act of
retaliation against a person for reporting harassment or discrimination based on
sex.
10.    I hereby acknowledge that Sections 4 through 10 of the Agreement shall
survive my execution of this General Release.
11.    I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.
I SPECIFICALLY AND FREELY WAIVE ANY AND ALL RIGHTS I MAY HAVE UNDER CALIFORNIA
CIVIL CODE SECTION 1542, WHICH STATES:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
IN WAIVING THE PROTECTIONS OF CIVIL CODE SECTION 1542, I ACKNOWLEDGE AWARENESS
OF THE ACTUAL FACTS AND CIRCUMSTANCES SURROUNDING THE AGREEMENT UPON WHICH THIS
RELEASE IS GIVEN. TO EFFECT A FULL AND COMPLETE WAIVER AND RELEASE, I ASSUME THE
RISK THAT I MAY LATER DISCOVER FACTS DIFFERENT FROM THOSE I NOW KNOW OR BELIEVE
TO BE TRUE.
12.    Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.
13.    Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.






BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
1.    I HAVE READ IT CAREFULLY;
2.    I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;
3.    I VOLUNTARILY CONSENT TO EVERYTHING IN IT;




--------------------------------------------------------------------------------





4.    I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;
5.    I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21 DAY
PERIOD;
6.    I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;
7.    I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
8.    I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.


SIGNED:                            DATED:            
NAME:


